oO CO SN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
SEATON GRAS, )
. ) CASE NO. 2:19-cv-00643-BJR
Plaintiff )
)
) ORDER DENYING PLAINTIFF’S
Vv. ) MOTION FOR RECONSIDERATION
) AND DEFENDANTS’ MOTION FOR
SUBCONTRACTING CONCEPTS, LLC, ) ATTORNEYS’ FEES
PETER FIDOPIASTIS, and RYAN WISE, )
)
Defendants, )
)

 

I. INTRODUCTION

Before the Court is Plaintiff's motion for reconsideration, Dkt. No. 22, of the Court’s ruling
that it lacked personal jurisdiction over Defendants in this matter, Dkt. No. 21. Plaintiff purports
to present new evidence, not previously available, to support its request for reconsideration.
Defendants reply that not only does the new information not change the Court’s previous
conclusion, but that Plaintiff's motion is frivolous and, therefore, warrants sanctions. Dkt. No. 26.

Having reviewed the motion, opposition thereto, the record of the case, and the relevant
legal authorities, the Court will deny both Plaintiff's motion for reconsideration and Defendants’
request for sanctions. The reasoning for the Court’s decision follows.

Il. BACKGROUND

The Court laid out the background of this case in depth in its recent order granting

Defendants’ motion to dismiss for lack of personal jurisdiction. See Dkt. No. 21. In brief, the

1

 
na SF Ww NN

Oo CO NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

matter involves the souring of a business relationship to develop software for an application. The
core of the case, however, revolves around Plaintiffs allegation that Defendants tapped into a
teleconference in which he was attempting to market the application to third-party competitors of
Defendants.

On September 17, 2019, the Court granted a motion to dismiss by Defendants finding that
the Court did not have personal jurisdiction over Defendants. Dkt. No. 21. In essence, and based
on the information before the Court at the time, Defendants had not purposefully directed their
actions towards Washington State because the teleconference line allegedly tapped, which Plaintiff
was using during his call, was owned by Defendants. As the Court stated, “[t]he relevant facts that
remain are that Plaintiff initiated the contact with the State of New York by dialing into the
teleconference equipment of a New York based company, whose equipment is located in New
York, and who did not appear to have knowledge of the call prior to, and during, its commission
or give permission for such a call to take place.” Jd. at 8.

Plaintiff responded to the Court’s opinion with a motion for reconsideration. Dkt. No. 22.
According to Plaintiff, he obtained new evidence, not available earlier, that the conference line
utilized for the teleconference in question did not belong to Defendants, but instead was an
independent, third-party service called Mikogo. Jd. at 3, 7-9. Thus, Plaintiff asserts, the facts of
the case have dramatically changed to “Plaintiff having an independent private conversation in
Washington” where Defendants “found some way to access Plaintiff's private Mikogo conference
call and instructed their internal software to record it without the consent or knowledge of
Plaintiff.” Jd. at 8 (emphasis in original).

Defendants reply that the Mikogo conference line referred to in Plaintiff's motion for

2

 
Oo CO ~T NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

reconsideration does, in fact, belong to them. Dkt. No. 26 at 1; Dkt. No. 26-1 at 95. Not only do
they contest the appropriateness of reconsideration, Defendants also move for attorneys’ fees. Dkt.
No. 26 at 8-11. As Defendants state, “Plaintiff made no attempt to contact Defendants once he
had obtained [the new evidence] to asked about phone number 855-809-1233, which is evident
because, if Plaintiff had asked, Defendants would have promptly informed Plaintiff that [it] was
an SCI toll-free number used by SCI’s conference line.” Jd. at 5-6. As such, Defendants claim,
“Tt]he [m]otion for reconsideration based solely upon the erroneous theory that the toll-free number
used by Plaintiff on March 25, 2014 did not belong to Defendants cannot be supported by any
rational argument on the laws or facts and is therefore frivolous.” Jd. at 10 (internal quotations
removed).
il. LEGAL STANDARD

A. Motion for Reconsideration

“Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1); see
also Doe v. Trump, 284 F. Supp. 3d 1182, 1184 (W.D. Wash. 2018); Dkt. No. 11 at 3 (this Court’s
standing order stating that “[m]Jotions for reconsideration are discouraged”). Ordinarily, the Court
will deny such motions “in the absence of a showing of (1) ‘manifest error in the prior ruling,’ or
(2) ‘new facts or legal authority which could not have been brought to [the court's] attention earlier
with reasonable diligence.” Doe, 284 F. Supp. 3d at 1184 (quoting Local Rules W.D. Wash. LCR
7(h)(1)).

B. Sanctions

FRCP 11 provides that an attorney is subject to sanctions “when he [or she] presents to the

court ‘claims, defenses, and other legal contentions’... [not] warranted by existing law or by a

 
oOo CO ss N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

nonfrivolous argument for the extension, modification, or reversal of existing law or the
establishment of new law.’” Holgate v. Baldwin, 425 F.3d 671, 675 (9th Cir. 2005) (quoting FED.
R. Civ. Pro. 11(b)(2)).

IV. DISCUSSION

First, as Defendants have averred that the conference line in question does in fact belong
to them, the Court finds that the facts of the case have not changed. As such, there is no manifest
error or new facts or legal authority warranting reconsideration. The Court will, therefore, deny
Plaintiff's motion. Second, the Court finds that sanctions are not warranted in this situation. As
such, the Court will deny Defendants’ motion as well.

Vv. ' CONCLUSION

For the foregoing reasons, the Court hereby DENIES Plaintiffs motion for reconsideration,

Dkt. No. 22, and DENIES Defendants’ motion for attorneys’ fees, Dkt. No. 26.

gle
DATED this /o day of (Sekober , 2019.

A

BARBARA J. ROTHSTEIN
UNITED STATES DISTRICT JUDGE

 
